372 F.2d 949
Clifford Eugene DAVIS, Jr., et al., Appellants,v.EAST BATON ROUGE PARISH SCHOOL BOARD et al., Appellees.
No. 23116.
United States Court of Appeals Fifth Circuit.
January 10, 1967.

Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, Judge.
A. P. Tureaud, New Orleans, La., Norman Amaker, James M. Nabrit, III, New York City, for appellant.
John F. Ward, Jr., and Burton, Roberts & Ward, Baton Rouge, La., for appellees.
Before WISDOM and THORNBERRY, Circuit Judges, and COX,* District Judge.
PER CURIAM:


1
The school desegregation plan approved by the district court in this case fails in several important respects to meet the standards established by this Court in United States and Linda Stout v. Jefferson County Board of Education, 372 F.2d 836, decided this day.


2
The order of the district court approving the plan is therefore vacated. The case is remanded to the district court for further consideration in light of Jefferson.



Notes:


*
 William Harold Cox, U. S. District Judge for the Southern District of Mississippi, sitting by designation